DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: character 314 in Figures 5A and 5C.    Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Curtis Edmondson on 23 August 2022. 
The application has been amended as follows: 
Claim 3 (currently amended)  An assembly for the filtration of environmental DNA, comprising: 
a top having an inlet port; 
a desiccating bottom having an outlet port, the desiccating bottom configured to preserve the environmental DNA in a filter membrane by desiccation, [[a]] the filter membrane having a porosity capable of filtering DNA from a passage of liquid, wherein the top and the desiccating bottom are coupled to one another to form an interior cavity, and wherein the filter membrane is placed in the inner cavity.
Claim 5 (currently amended) the assembly of claim 3, comprising a filter member, further comprised of a filter membrane, and a filter backer, each mounted proximate to [[the]] a steel mesh and placed in the interior cavity.
Claim 19 (currently amended( An assembly for the filtration of environmental DNA, comprising: 
a top made out of a material inert to water and DNA, where the top has an inlet port; 
a desiccating bottom configured to preserve the environmental DNA in a filter membrane by desiccation made out of a hydrophilic material that absorbs water, where the desiccating bottom has an outlet port and is coupled to the top to form an interior cavity for a passage of liquid; [[a]] the filtering membrane having a porosity capable of filtering DNA from the passage of liquid and placed in the inner cavity; 
a filter backer mounted proximate to the filter membrane and placed in the interior cavity; and 
a steel mesh mounted proximate to the filter membrane and placed in the interior cavity, wherein the assembly is configured such that that the liquid can pass from the inlet port of the top through the filter membrane, the filter backer, and the steel mesh, in that order, and out the outlet port of the desiccating bottom, wherein the top and the desiccating bottom each have a tubular section connected to a flared conical section, wherein the flared conical section of the top comprises a flexible lip structure and an inner mating ring allowing for a compression fit to the desiccating bottom, and wherein the flared conical section of the desiccating bottom comprises a ridged lip structure allowing for a compression fit to the top.
Claim 22 (currently amended) An assembly for the filtration of environmental DNA comprising: 
a filtering membrane having a porosity capable of filtering DNA from the passage of liquid; [[and]] 
a filter housing that contains a desiccating element for water removal from the membrane[[,]]; and
a top and a desiccating bottom coupled to one another to form an interior cavity, the desiccating bottom configured to preserve the environmental DNA in the filtering membrane by desiccation; 
wherein the filtering membrane is placed in the interior cavity so that the environmental DNA is retained on the filtering membrane. 


Allowable Subject Matter
Claims 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Kipke et al (US Publication 2003/0113937) teaches an assembly (referred to as a sample processing module 40 in [0022] and illustrated in Figure 1) for the filtration of environmental DNA (see [0046], which recites “liquid samples desiccated by the methods of the present invention include samples having solutes such as, but not limited to, […], oligonucleotides, DNA”), comprising: 
a top (referred to as top cover 52 in [0031]) having an inlet port (referred to as a sample opening 60 in [0042]); 
a desiccating bottom (referred to as a desiccation chamber) having an outlet port (referred to as a vacuum connection 80 in [0026]) (see claim 11, which recites “one desiccation chamber further comprises a drain port in fluid communication with the sample volume”); and 
a filter membrane (see [0040], which recites “drain element 66, when present, also may include a membrane suitable for providing desired functions. For example, certain membranes may act to filter the liquid sample as it passes from the sample volume 112 into the drain port 68, thereby removing one or more substances from the sample that are undesirable for further processing of the sample”) having a porosity (wherein filter membranes are inherently porous) capable of filtering DNA from a passage of liquid wherein the top (i.e. main portion 50) and the desiccating bottom are coupled to one another to form an interior cavity (which corresponds to a drain element 66 in [0026] and illustrated in Figure 1) and wherein the filter membrane is placed in the inner cavity (see [0026], which recites “a vacuum connection 80 may provide a vacuum in the assembled module, thereby drawing liquid sample from the processing chambers 64 through the drain element 66, if present, and into sample vials 82. The sample collection element 48 may be configured to be able to further desiccate the samples in the sample vials 82” and claim 12, which recites “at least one desiccation chamber further comprises a membrane in fluid communication with the sample volume”), the assembly configured such that liquid can pass from the inlet port (60) of the top  (52) through the filter membrane (see [0040], which “drain element 66, when present, also may include a membrane suitable for providing desired functions. For example, certain membranes may act to filter the liquid sample as it passes from the sample volume 112 into the drain port 68, thereby removing one or more substances from the sample that are undesirable for further processing of the sample”) wherein the top is made of a material that is inert to water and DNA (see 0027]).
In addition, in the analogous art of providing collection and concentration systems for biologic substance of interest, Chang (US Publication 2014/0120537) teaches a concentration device 120 in [0046] having an outlet port (referred to as a sample outlet 128 in [0046], which recites [t]he biologic substance of interest is flown through the concentration device 120 to be concentrated to a higher concentration and then delivered out of the system 100 via a sample outlet 128”) (see [0053], which recites “concentration device 120 of the system 100 include one or more filtration elements 126, such as a filter membrane”, see also Figure 1C).
In addition, Bowers (US Patent 5,733,449) cited in the IDS teaches a “microconcentrator device 10 includ[ing] a sample sleeve 14, a removable base element 16, an O-ring or gasket 40, a semipermeable membrane 18, and a closure cap 20. The microconcentrator device is adapted to fit, at least partially, within filtrate collection tube 12 […] the microconcentrator device 10 includes an elongate sample sleeve 14 having centripetal and centrifugal ends 22, 24. When assembled for use, the sleeve is placed inside a filtrate collection tube 12, which is substantially conically shaped (see column 4 lines 30-68 – column 5 lines 1-5).
In the analogous art of providing a resealable container having a top and a bottom including a desiccant material, Belfance (US Publication 2017/0043914) teaches a container having a flexible lip structure (referred to as a skirt 122 in [0050]) and an inner mating ring (see [0048], which recites “at least a portion of the seal 120 is an inner ring ”) allowing for a compression fit to the desiccating bottom, a container having desiccating bottom having a ridged lip structure (referred to as a rim 134 in [0053]) allowing for a compression fit to the desiccating to a top, the container having desiccating bottom made of a hydrophilic material for absorbing water (see [0045], which recites “the body 104 may also include or house a desiccant material 116”).
Neither of the four references, Chang, Kipke, Bowers and Belfance, teaches or suggests an assembly for filtering environmental DNA, the assembly including a desiccating bottom, the desiccating bottom configured to preserve the environmental DNA in a filter membrane by desiccation, as required by independent claims 3, 19 and 22. 
Neither of the four references, Chang, Kipke, Bowers and Belfance, teaches or suggests a method for the collection of an environmental DNA sample including opening a filter packet containing a filter cartridge assembly, the filter cartridge including a desiccating bottom and using the desiccating bottom to preserve the environmental DNA in the filter membrane by desiccation after the environmental DNA is filtered out of the environmental DNA sample using the filter membrane, as required by independent claim 14. 
As a result, independent claims 3, 14, 19 and 22 and the respective dependent claims, all in accordance with patentability requirements, are hereby allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797